DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the apparatus claims 1-16 and 22-25 made without traverse in the reply of 05/05/2022 has been acknowledged. Accordingly, the method claims 17-21 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-16 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features of one of the electrodes and the insulator must define the wells and expose [to what?] the other of the electrodes, as recited.  Also, it is unclear how the electrodes can be arranged as recited in the absence of any substrate accommodating the electrodes. It is further unclear whether or not the recitation of the gap means that the device must include at least one spacer and/or recess. The same considerations apply to claim 22. Additionally, in claim 22, the term ‘flexible’ is relative [see also claim 9]. As to the recitations of antibodies, proteins, cytokines, or blood in claims 3, 4, 22, 24, 25, note that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. It is also noted that a claim to apparatus is only limited by positively included structural features. 
	In claim 6, it is unclear from the claim language how the ‘overlapping region’ must be inter-related to the ‘gap’ and/or the insulator of claim 1.  
	Regarding the claims directed to intended use [in particular, claims 14, 15], it is not clear what structural features of the positively included components must provide for the recited functionality. 
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Zevenbergen   et al., [US 20140012114].  
	With respect to claims 1-6, 8-10 and 12, Zevenbergen discloses sensor devices comprising, as shown in Figures 2 A--E, at least a pair of parallel electrodes 204, 212, separated by insulator 210 disposed in a gap between the electrodes and defining an overlapping region; and further comprising plural wells 218 defining a regularly spaced well array and capable to function as intended by the instant claims. 
	Referring to claim 11, Zevenbergen explains in paragraph [0071] that the width / diameter of the wells 218 can be in the nanometer/micrometer range. 
	Regarding claims 13-15, Zevenbergen describes ‘readout’ / ‘communication’ circuitry in paragraph [0078].  It is further noted that the features not positively recited as part of the claimed invention [such as the substrate, the substances to be worked upon , as discussed above, or the protective layer, with all associated details], are not accorded patentable weight when evaluated for patentability. 

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 7, 16 and 22-25 are rejected under 35 U.S.C. 103 (a) as being unpatentable over  Zevenbergen  et al. 
Referring to claim 7, while Zevenbergen  discloses gold electrodes in [0060], the use of alumina insulator is not expressly taught. On the other hand, Zevenbergen  points out that silicon oxide or nitride can be suitable insulators. It would have been clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Zevenbergen  by having employed alumina as an insulating layer, since this material is well established in the art as a chemically inert and commercially available dielectric suitable for creating thin layers of insulation in multi-layer structures. 
Regarding claim 16, although Zevenbergen does not expressly teach the circuitry to include an amplifier as recited, it would have been an obvious engineering choice to an artisan of ordinary skills before the effective filing date of the claimed invention to have modified the invention of Zevenbergen  by having employed such amplifier, to have capabilities to amplify the measured signals, which would improve the precision of measurements. 
As to claims 22-25, Zevenbergen does not expressly teach needle tips / insertion devices as recited. However, Zevenbergen does describe in paragraph [0058] the sensor device being configured ‘to contact a subject's skin’. Since needles/needle tips are in use for a very long time, it would have been clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Zevenbergen  by having employed such needle tips, to have additional means for attaching the sensor device to or under the skin, depending on particular goals of testing, to diversify the tests to be performed. 

Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the insertion device / needle-shaped tip and the over-lapping region, as well as the circuitry and amplifier, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

10        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798